DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 11/24/2020 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Drawings
Figures 1 and 3a should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as indicated at paragraph [0032] of the present specification. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (with citations to the present specification, published as U.S. 2019/0327989 A1) in view of Richter et al. (U.S. 2013/0059055 A1).
Regarding claim 1, Applicant admits a prior art method for pasteurizing milk (Fig. 1, [0032], [0042], “a standard milk pasteurizing system known in the art”) for cultured dairy products ([0047]), where the method is thus available as prior art for the purpose of supporting claim rejections. MPEP 2129. The admitted method comprises:
introducing raw milk into a balance tank ([0042], Fig. 1, 102);
urging the milk through at least one regeneration module, the regeneration module comprising a heat exchange surface, whereby the preheated milk and a high temperature pasteurized milk flow in opposite directions on opposite sides of the heat exchange surface, whereby the preheated milk absorbs heat from the high temperature pasteurized milk ([0042], Fig. 1, 104);
urging the heated milk through a heating module, the heating module heating the milk to a pasteurization temperature ([0043], Fig. 1, 110);
urging the high temperature pasteurized milk through the regeneration module, whereby the high temperature pasteurized milk transfers heat to the incoming preheated milk, whereby the pasteurized milk cools ([0045]); and
urging the cooled pasteurized milk into a culture tank ([0047], Fig. 1, 122).
The admitted method also indicates an intent for the pasteurized milk to be used for cultured milk products ([0047]).
The admitted method does not comprise the steps of:
at least partially heating a preheating module with a warm water supply;
harnessing waste heat from at least one waste heat source module;
at least partially heating the preheating module with the waste heat from the at least one waste heat source module;
urging the raw milk through the preheating module, whereby the raw milk is preheated; or
the cooling of the milk as being to a culture temperature.
However, Richter et al. discloses that pasteurized liquids are usually filled into containers in a hot state ([0003]) and that the recovery of waste heat from product cooling for use in heating the following product is known in the art ([0004]). Richter et al. also discloses the collection of heating/cooling water from various stages and returning them to earlier stages corresponding to the respective temperature of the water in order to utilize the heat as efficiently as possible ([0005]).
It would have been obvious to one having ordinary skill in the art to modify the admitted prior art method to utilize any surplus waste heat in order to pre-heat any of the starting milk material closer to the temperature necessary for any stage of the process. A skilled practitioner 
As for claim 2, the admitted method discloses the incoming raw milk as having a temperature of about 38°F ([0042]).
As for claim 3, the admitted method discloses the pasteurization temperature as being about 188°F (specifically, approximately 194.5°F) ([0042]).
As for claim 5, Richter discloses a waste heat control system operable to regulate waste heat ([0026]).
As for claim 6, Richter discloses the waste heat control system as comprising a control valve (i.e., an adjustable flap) ([0030], [0039]).
As for claim 7, the admitted method discloses urging the milk through a homogenizing module after passing through the regeneration module ([0043]).
As for claim 8, the admitted method discloses urging the milk through a cream separator and/or a degasser after passing through the regeneration module ([0043]).
As for claim 9, the admitted method discloses urging the milk through a holding tube after passing through the heating module ([0043]).
As for claim 10, the admitted method discloses urging the milk through a booster pump after passing through the holding tube ([0043]).
As for claim 11, the admitted method discloses urging the raw milk through a regeneration module operable to heat the raw milk with surplus heat ([0042]). Though claim 11 requires an initial regeneration module and the main regeneration module, MPEP 2144.04 VI B indicates that the duplication of parts is prima facie obvious (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”). Thus, the incorporation of an initial regeneration module in addition to the main regeneration module would be obvious. Heating the initial regeneration module with waste heat would be obvious for the reasons described previously in relation to claim 1 based on the disclosure of Richter as related to the general recovery of surplus heat in order to optimize the thermal efficiency of the process.
As for claim 12, the admitted method discloses culturing bacteria in the cooled pasteurized milk to produce a cultured dairy product ([0047]).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (with citations to the present specification, published as U.S. 2019/0327989 A1) in view of Richter et al. (U.S. 2013/0059055 A1) as applied to claim 1 above, and further in view of Henson et al. (U.S. 3,963,836).
Regarding claim 4, the admitted prior art and Richter disclose the method of claim 1, as well as that the pasteurized milk is introduced to a culture tank ([0047]), thus indicating the milk is known as being intended for production of a cultured milk product.
The cited prior art does not explicitly disclose the culture temperature as being about 86ºF.
However, Henson et al. discloses a cultured milk product, such as quark or yogurt, (C1, L9-L10) that is pasteurized (C4, L19-L20), wherein “[t]he inoculation step is usually carried out at a temperature best suited for the microorganism in use, for example between 20° and 35°C” (C5, L11-L14).
It would have been obvious to one having ordinary skill in the art to supplement the admitted prior art method with instruction related to the culturing step as taught in Henson et al. A skilled practitioner performing a milk culturing process would be motivated to consult Henson et al. for detailed instruction regarding suitable culture parameters. Since Henson et al. teaches culturing at a temperature in the range of 20-35°C based on the optimal temperature of the microorganism (C5, L11-L14), culturing a milk product produced according to the admitted method at a temperature of 86°F (i.e., 30°C) would be obvious to a skilled practitioner.
As for claim 13, Henson et al. discloses the production of yogurt (C1, L9-L10), which would thus be obvious when producing a cultured milk product according to the admitted prior art method.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over admitted prior art (with citations to the present specification, published as U.S. 2019/0327989 A1) in view of Richter et al. (U.S. 2013/0059055 A1) and Henson et al. (U.S. 3,963,836).
Regarding claim 14, Applicant admits a prior art method for pasteurizing milk (Fig. 1, [0032], [0042], “a standard milk pasteurizing system known in the art”) for cultured dairy products ([0047]), where the method consists of:
introducing raw milk at a temperature of about 38°F into a balance tank ([0042], Fig. 1, 102);
urging the milk through at least one regeneration module, the regeneration module comprising a heat exchange surface, whereby the preheated milk and a high temperature pasteurized milk flow in opposite directions on opposite sides of the heat exchange surface, whereby the preheated milk absorbs heat from the high temperature pasteurized milk ([0042], Fig. 1, 104);
urging the heated milk through a homogenizing module ([0043]);
urging the heated milk through a heating module, the heating module heating the milk to a pasteurization temperature of about 188°F (specifically, approximately 194.5°F) ([0042]-[0043], Fig. 1, 110);
urging the milk through a holding tube ([0043]);
urging the milk through a booster pump ([0043]);
urging the high temperature pasteurized milk through the regeneration module, whereby the high temperature pasteurized milk transfers heat to the incoming preheated milk, whereby the pasteurized milk cools ([0045]); and
urging the cooled pasteurized milk into a culture tank ([0047], Fig. 1, 122).
The admitted method also indicates an intent for the pasteurized milk to be used for cultured milk products ([0047]).
The admitted method does not comprise the steps of:
at least partially heating a preheating module with a warm water supply;
harnessing waste heat from at least one waste heat source module with a waste heat control system operable to regulate the waste heat;
at least partially heating the preheating module with the waste heat from the at least one waste heat source module;
urging the raw milk through the preheating module, whereby the raw milk is preheated;
the cooling of the milk as being to a culture temperature of about 86°F; or
culturing bacteria in the cooled pasteurized milk to produce a cultured dairy product.
However, Richter et al. discloses that pasteurized liquids are usually filled into containers in a hot state ([0003]) and that the recovery of waste heat from product cooling for use in heating the following product is known in the art ([0004]), wherein a waste heat control system is operable to regulate waste heat ([0026]). Richter et al. also discloses the collection of heating/cooling water from various stages and returning them to earlier stages corresponding to the respective temperature of the water in order to utilize the heat as efficiently as possible ([0005]).
It would have been obvious to one having ordinary skill in the art to modify the admitted prior art method to utilize any surplus waste heat in order to pre-heat any of the starting milk material closer to the temperature necessary for any stage of the process. A skilled practitioner 
As for the culturing step, the admitted method implies the resultant milk is cultured ([0047]), but does not explicitly disclose cooling the milk only to a culture temperature of 86°F or detail a culturing process.
However, Henson et al. discloses a cultured milk product, such as quark or yogurt, (C1, L9-L10) that is pasteurized (C4, L19-L20), wherein “[t]he inoculation step is usually carried out at a temperature best suited for the microorganism in use, for example between 20° and 35°C” (C5, L11-L14).
It would have been obvious to one having ordinary skill in the art to supplement the admitted prior art method with instruction related to the culturing step as taught in Henson et al. A skilled practitioner performing a milk culturing process would be motivated to consult Henson et al. for detailed instruction regarding suitable culture parameters. Since Henson et al. teaches culturing at a temperature in the range of 20-35°C based on the optimal temperature of the microorganism (C5, L11-L14), culturing bacteria in a milk product produced according to the admitted method at a temperature of 86°F (i.e., 30°C) would be obvious to a skilled practitioner.
As for claim 15, Richter discloses the waste heat control system as comprising a control valve (i.e., an adjustable flap) ([0030], [0039]).
As for claim 16, the admitted method discloses urging the milk through a cream separator and/or a degasser after passing through the regeneration module ([0043]).
As for claim 17, the admitted method discloses urging the raw milk through a regeneration module operable to heat the raw milk with surplus heat ([0042]). Though claim 17 requires an initial regeneration module and the main regeneration module, MPEP 2144.04 VI B prima facie obvious (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”). Thus, the incorporation of an initial regeneration module in addition to the main regeneration module would be obvious. Heating the initial regeneration module with waste heat would be obvious for the reasons described previously in relation to claim 14 based on the disclosure of Richter as related to the general recovery of surplus heat in order to optimize the thermal efficiency of the process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793